Case 1:20-cv-03162-RM-GPG Document 59 Filed 08/13/21 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO
                                 Judge Raymond P. Moore

  Civil Action No. 20-cv-03162-RM-GPG

  EQUAL EMPLOYMENT OPPORTUNITY COMMISSION,

         Plaintiff,

  v.

  SSC MONTROSE SAN JUAN OPERATING CO., LLC, and
  SAVASENIORCARE ADMINISTRATIVE SERVICES, LLC,

        Defendants.
  ______________________________________________________________________________

                                     ORDER
  ______________________________________________________________________________

         This sexual harassment and retaliation case is before the Court on Defendants’ Objection

  (ECF No. 48) to an Order by United States Magistrate Judge Gordon P. Gallagher (ECF No. 46)

  setting the temporal scope of discovery in this case. Plaintiff has filed a Response (ECF No. 58),

  and the Court overrules the Objection for the reasons below.

  I.     LEGAL STANDARDS

         This Court can modify or set aside a magistrate judge’s order on a nondispositive matter

  only if it is clearly erroneous or contrary to law. 28 U.S.C. § 636(b)(1)(A); Fed. R. Civ. P. 72(a);

  Hutchinson v. Pfeil, 105 F.2d 562, 566 (10th Cir. 1997). The Court must have “a definite and

  firm conviction that a mistake has been committed.” Ocelot Oil Corp. v. Sparrow Indus.,

  847 F.2d 1458, 1464 (10th Cir. 1988) (quotation omitted).
Case 1:20-cv-03162-RM-GPG Document 59 Filed 08/13/21 USDC Colorado Page 2 of 3




         Fed. R. Civ. P. 26(b)(1) allows a party to “obtain discovery regarding any nonprivileged

  matter that is relevant to any party’s claim or defense and proportional to the needs of the case,

  considering the importance of the issues at stake in the action” and other factors.

  II.    BACKGROUND

         According to the Complaint, Defendants have created a hostile work environment for

  female employees at their skilled nursing facility. (See ECF No. 1 at 4, ¶ 17.) One such

  employee was hired in February 2009, and the conduct supporting her claims allegedly began “in

  at least August 2016.” (Id. at 4, ¶ 20.) This employee reported sexual harassment in April 2017

  and was fired a week later. The Complaint alleges that other employees experienced similar

  sexual harassment but does not specify the dates of the conduct supporting their claims.

         After conducting an investigation, Plaintiff filed this lawsuit in October 2020. In

  June 2021, the magistrate judge conducted a telephonic hearing to address issues arising out of

  the parties’ Joint Motion for Entry of Protocol for Sources of Relevant Electronically Stored

  Information (“ESI”) (ECF No. 41) and issued an Order setting the temporal scope of discovery to

  be from January 1, 2015 to January 1, 2021.

  III.   ANALYSIS

         Defendants object to the temporal scope set forth in the Order. They contend that the

  appropriate scope would be from May 5, 2016 to May 5, 2019, a three-year period that

  “encompasses the entirety of the alleged facts and relevant employment circumstances.” (ECF

  No. 48 at 2.) Although Defendants do not believe this is an ESI-intensive case with a substantial

  amount of ESI, they argue it would be unnecessary and unduly burdensome to require them to

  collect, review, and potentially produce thousands of emails and other documents for the longer


                                                   2
Case 1:20-cv-03162-RM-GPG Document 59 Filed 08/13/21 USDC Colorado Page 3 of 3




  period set by the magistrate judge. (Id. at 5.) They further contend that the longer period “may

  also result in tens of thousands of dollars of unnecessary discovery expenses” and “is almost

  certain to cause protected discovery disputes.” (Id. at 6.)

         In response, Plaintiff argues that it has already disclosed seven aggrieved individuals and

  expects to identify more, and that violations are ongoing. (ECF No. 58 at 1.) The period of the

  harassment alleged by these individuals runs from 2014 until May of 2019. (Id. at 2.)

         Under the circumstances presented, the Court discerns no basis for finding the magistrate

  judge’s Order is clearly erroneous or contrary to law. Indeed, the temporal scope appears

  eminently reasonable given the number of aggrieved individuals and the period of alleged

  harassment. And in light of Defendants’ stated belief that this is not an ESI-intensive case, their

  stated concerns about the potential burdens commensurate with the temporal scope seem

  overblown. In any event, Defendants fall well short of leaving the Court with a firm conviction

  that a mistake has been committed. See Ocelot Oil Corp., 847 F.2d at 1464.

  IV.    CONCLUSION

         Accordingly, the Court OVERRULES the Objection (ECF No. 48).

         DATED this 13th day of August, 2021.

                                                        BY THE COURT:



                                                        ____________________________________
                                                        RAYMOND P. MOORE
                                                        United States District Judge




                                                   3
